Citation Nr: 1112570	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that there are no pending claims for an increased rating prior to the most recent request for an increased rating, which was received on March 24, 2008.  The Veteran appealed an April 2003 rating decision that denied a rating in excess of 50 percent for his anxiety neurosis.  In a December 2004 rating decision the RO granted the Veteran a 70 percent rating, effective from February 28, 2003, the date of his claim for an increased rating.  In January 2005 the Veteran wrote to the RO stating that he was satisfied with the 70 percent rating assigned and that he wished to withdraw his appeal for an increased rating.  No further correspondence was received from the Veteran regarding his anxiety disorder until the Veteran's current claim for an increased rating was received on March 24, 2008.

Because this decision fully grants the Veteran's claim, there is no need to remand the claim to the RO for consideration of additional pertinent medical evidence received subsequent to the April 2009 statement of the case.


FINDING OF FACT

The Veteran is totally disabled due to his service-connected anxiety neurosis.


CONCLUSION OF LAW

The criteria for 100 percent for anxiety neurosis have been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This decision grants the Veteran a 100 percent rating for his service-connected anxiety neurosis.  Because the Board has determined that entitlement to the complete benefits sought is warranted, any failure to notify and/or develop the issue on appeal cannot be considered prejudicial to the Veteran.

The Veteran testified in December 2010 that his service-connected anxiety neurosis has continued to increase in severity and that he is unable to work due to this disability.  

The Veteran has had a 70 percent rating in effect for anxiety neurosis since February 18, 2003.  Diagnostic Code 9400 provides that a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the medical evidence from the date of receipt of the Veteran's claim, March 24, 2008, has shown varying symptom levels of psychiatric disability.  This includes a May 2008 VA examination indicating that the Veteran even managed to work part time as a carpenter for a portion of that time.  With resolution of doubt in the Veteran's favor, the Board finds that overall the Veteran has experienced severe psychiatric disability that more frequently results in total social and occupational impairment.  This is shown by a July 2008 letter from a Vet Center counselor, who stated that the Veteran is unable to work because of his anxiety and nervousness.  He noted that the Veteran's ability to concentrate has been seriously impaired making him unable to keep a job.  Total social and occupational impairment is also indicated by a November 2010 letter from a private psychiatrist, John Schosheim, M.D.  Dr. Schosheim noted that the Veteran's psychiatric disability resulted in severe communication difficulty, with rambling circumstantial and tangential thinking.  He further noted that the Veteran had auditory hallucinations and delusions and that the Veteran was withdrawing from human contact.  In his examination report Dr. Schosheim noted that he had reviewed the records in the Veteran's claims files.

Accordingly the Board finds that the medical evidence reveals that the Veteran has met the criteria for an increased rating of 100 percent for anxiety neurosis during the entire time period under consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



							(CONTINUED ON NEXT PAGE)


 
ORDER

Entitlement to a 100 percent for anxiety neurosis is granted, subject to the law and regulations regarding the award of monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


